DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
The Amendment, filed 12/20/2021, has been received and made of record.  In response to the most recent Office Action, dated 08/18/2021.

Response to Arguments
Applicant’s arguments, regarding newly amended claims have been fully considered and are persuasive.  The previous rejection has been withdrawn.

Allowable Subject Matter
Claims 21-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 21 and 27: None of cited references, on record, alone or in combination provides the motivation to teach or suggest, “An extension unit for a keyboard, comprising: a housing; a button and/or key held by the housing; an electronic module accommodated inside the housing to convert engagement with a button or key into coded form and to transmit the coded form to the electronic module of the keyboard for further transmittal to the computing device as user input, wherein the extension unit is configured to releasably attach the housing of the extension unit to a housing of the keyboard at a plurality of different locations, wherein the extension unit includes a left side and a right side opposite the left side, wherein the extension unit is configured to allow attachment of the left side of the extension unit to a right side of the keyboard and to allow attachment of the right side of the extension unit to a left side of the keyboard, wherein the extension unit includes an attachment device at the right side of the extension unit and an attachment device at the left side of the extension unit, wherein each attachment device is moveable between an operational position in which the extension unit can be attached to the keyboard using the attachment device and a retracted position in which the attachment device is prevented from engaging with the keyboard, Inventor: Tobias Brinkmann Filing Date: September 4, 2020 Docket No.: 120-10 Page 3 wherein the attachment device at the right side is coupled to the attachment device at the left side so that an operational position of the attachment device at the right side corresponds to the retracted position of the attachment device at the left side and the operational position of the attachment device at the left side corresponds to the retracted position of the attachment device at the right side”.

Claims 22-26 and 28-35 are allowed because of their dependency on the allowed base claim respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT CHATLY whose telephone number is (571)270-1610. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMIT CHATLY/Primary Examiner, Art Unit 2622